Case 1:19-mc-00468-KPF Document 3-7 Filed 10/18/19 Page 1of5

Exhibit 7
Case 1:19-mc-00468-KPF Document 3-7 Filed 10/18/19 Page 2 of 5

 

From: ra Tem:
To: Ellenbogen, Bennett
Ce; Zohn Hanamirian
Subject: RE: Subpoena - James O"Brien
Date: Tuesday, May 21, 2019 4:28:29 PM
Attachments: imaqe004.png
image605.png
image006.onq
: 007 j
Thank you.

Same start time and location, correct?

Sincerely,

 

Laura M. Temoyan, RP, NJCP
Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057
856.793.9092
856.793.9121 — f

a miri
www. hanamirian.com

From: Ellenbogen, Bennett [mailto:EllenbogenB@SEC.GOV]
Sent: Tuesday, May 21, 2019 4:25 PM

To: Laura Temoyan <Imt@hanamirian.com>

Ce: John Hanamirian <jmh@hanamirian.com>

Subject: RE: Subpoena - James O'Brien

Let’s do the 237.

 

From: Laura Temoyan [mailto:imt@hanamirian.com]
Sent: Tuesday, May 21, 2019 4:14 PM

To: Ellenbogen, Bennett

Ce: John Hanamirian

Subject: RE: Subpoena - James O'Brien

Thank you, Mr. Ellenbogen.
Case 1:19-mc-00468-KPF Document 3-7 Filed 10/18/19 Page 3 of 5

John is available:
© Monday, 7/22;
e §©6Tuesday, 7/23; and
e =Thursday, 7/25.
Let me know if any of the above dates work with your schedule.

Sincerely,

Laura

 

 

 

 

Laura M. Temoyan, RP, NJCP
Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057

856.793.9092
856.793.9121 -f

al irian.

-

From: Ellenbogen, Bennett [mailto:EllenbogenB@SEC.GOV]
Sent: Tuesday, May 21, 2019 4:11 PM
To: Laura Temoyan <[mt@hanamirian.com>
Ce: John Hanamirian <j irian >

Subject: RE: Subpoena - James O'Brien

The week of July 8 does not work. How is the week of July 22?

 

From: Laura Temoyan [mailto:|Jmt@hanamirian.com]
Sent: Tuesday, May 21, 2019 4:07 PM

To: Ellenbogen, Bennett

Ce: John Hanamirian

Subject: RE: Subpoena - James O'Brien

Dear Mr. Ellenbogen:
Case 1:19-mc-00468-KPF Document 3-7 Filed 10/18/19 Page 4 of 5

We are in receipt of the Subpoena regarding Mr. O’Brien and the interview date of June 19, 2019.
Unfortunately, John is not available on June 19". Kindly advise of the availability of conducting the
interview the week of July 3°".

Thank you,

Laura

 

 

 

 

Laura M. Temoyan, RP, NJCP
Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057
856.793.9092
856.793.9121 -f
al we
hanamiri

From: Ellenbogen, Bennett ([mailto:EllenbogenB@SEC.GOV]
Sent: Wednesday, May 15, 2019 1:13 PM

To: Laura Temoyan <Imt@hanamirian.com>

Ce: John Hanamirian <jmh@hanamirian.com>
Subject: RE: Subpoena - James O'Brien

Thank you. Please see attached.

Bennett Ellenbogen
Senior Enforcement Counsel oo,
U.S. Securities and Exchange Commission
New York Regional Office

Brookfield Properties

200 Vesey Street, 4th floor

New York, NY

Fhone: (212) 336-0062

   

 
Case 1:19-mc-00468-KPF Document 3-7 Filed 10/18/19 Page 5 of 5

 

 

From: Laura Temoyan [mailto:|lmt@hanamirian,com]
Sent: Wednesday, May 15, 2019 12:29 PM

To: Ellenbogen, Bennett

Ce: John Hanamirian

Subject: Subpoena - James O'Brien

Dear Mr. Ellenbogen:

John asked me to reach out to you to let you know that he will accept service of the Subpoena for
James O'Brien.

Of course, if you require additional information, please do not hesitate to contact John directly.
Thank you,

Laura

Laura M. Temoyan, RP, NJCP
Senior Litigation Paralegal
Hanamirian Law Firm, P.C.
40 E. Main Street
Moorestown, NJ 08057
856.793.9092
856.793.9121 -f
lys@t .

.
